Citation Nr: 1208302	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to September 1981 and from December 1982 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Travel Board hearing.

The issue of entitlement to service connection for a right shoulder disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The December 2004 rating decision denying service connection for a right shoulder condition was not appealed and is final. 

2.  Evidence received since that decision regarding the claim for service connection for a right shoulder condition relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim for service connection for a right shoulder disability and to remand the claim for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

The Veteran's claim of entitlement to service connection for a right shoulder condition was denied by a December 2004 rating decision.  As there was no timely appeal, the RO's December 2004 denial is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection for a right shoulder condition was previously denied by a December 2004 rating decision because it was not shown that a right shoulder condition was incurred in or caused by service.

The evidence of record at the time of that decision included service treatment records and post service private treatment records dated in March 2004.  The service treatment records were negative any complaints or findings of a right shoulder condition.  Private treatment records dated in March 2004 show that the Veteran was diagnosed with a cervical spine disorder which included complaints of right arm tingling.

The evidence received subsequent to the December 2004 rating decision includes VA treatment records dated from January 1998 to March 2009; statements received in January 2009 and April 2009 from three of the Veteran's fellow soldiers; written statements from the Veteran; and November 2011 hearing testimony.    

VA outpatient treatment records show that the Veteran reported the onset of right shoulder pain beginning in February 2004.  In a September 2008 VA treatment record, the Veteran complained of chronic right shoulder pain.  He reported that he fell through a hole while working on a bridge in Bosnia in 1996 and injured his shoulder.  He indicated that he has complained of shoulder pain for years.  He noted that he had nerve release surgery in 2005 which helped significantly and that the pain started again about four months ago.  He denied injury or trauma to the shoulder.  He was diagnosed with right shoulder pain/tendonitis.  

In written statements and November 2011 hearing testimony, the Veteran attested to injuring his right shoulder while he was stationed in Bosnia.  Specifically, he reported that in January 1996, he was performing guard duty and while he was walking across a bridge, he fell through but was stopped by his shoulders and gear.  He indicated that due to the extreme conditions that he was serving in, he did not seek medical attention for the shoulder at that time.  
  
In statement received in January 2009, a former solider reported that he and the Veteran served in Bosnia-Herzegovina from December 1995 to April 1996.  He stated that in January 1996 while he and the Veteran were serving guard duty, the Veteran fell through a hole in a bridge and was only stopped because his shoulders would not fit through the hole.  He recalled that the Veteran felt immediate discomfort in his shoulder but because of the conditions they were in at the time, he did not seek any medical care.  In two additional statements received in April 2009, former soldiers who reported serving with the Veteran attested to hearing about the Veteran falling through the bridge during guard duty.  Both soldiers reported that due to the extreme conditions in which they were serving, medical support was not available aside from first aid.  
   
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a right shoulder disorder is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened. 


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a right shoulder disorder. 

As noted previously, the Veteran's service treatment records do not reflect any complaints or findings of a right shoulder condition.  

VA outpatient treatment records show that the Veteran reported the onset of right shoulder pain beginning in February 2004.  X-rays of the shoulder in September 2004 were unremarkable.  A February 2005 neurosurgery consult revealed that MRI of the shoulder and brachial plexus conducted in January 2005 were unremarkable.  A needle EMG of the supraspinatus muscle suggested 3+fibs.  The diagnosis was likely right suprascapular nerve impingement.   The Veteran underwent a right suprascapular nerve release in March 2005.  A July 2008 VA MRI of the right shoulder showed small joint effusion and mild supraspinatus and subscapularis tendinopathy.  In a September 2008 VA treatment record, the Veteran complained of chronic right shoulder pain.  He reported that he fell through a hole while working on a bridge in Bosnia in 1996 and injured his shoulder.  He indicated that he has complained of shoulder pain for years.  He noted that he had surgery release in 2005 which helped significantly and that the pain started again about four months ago.  He denied injury or trauma to the shoulder.  He was diagnosed with right shoulder pain/tendonitis.  
  
At the November 2011 hearing, the Veteran acknowledged that he did not seek treatment for his right shoulder during service, but he states that the extreme conditions in which he was serving did not allow for medical treatment for a non life-threatening injury.  He also reported that following service, he did not do a lot of physical labor and that in 2003 or 2004 he experienced instant pain in his shoulder and at that time, he sought medical treatment.

In light of the above evidence, the Veteran should be afforded a VA joints examination to determine whether or not his current right shoulder disorder is related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also testified to receiving ongoing treatment for his right shoulder at the VA Medical Center in Memphis.  According, those medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since March 2009 from the Memphis, Tennessee VA Medical Center. 

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any right shoulder disorder, and to obtain an opinion as to whether any such disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disorder arose during service or is otherwise related to any incident of service, to include the Veteran's report of falling through a bridge and being stopped by his shoulders and pack in January 1996. 

A complete rationale for all opinions expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


